DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 06 May 2021.
Claims 1-15 are under examination.
Claim Objections
Claim 14 is objected to because of the following informalities:  

Claim 14 line 1 reads “UI” instead should read “user interface (UI)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 8-11, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cooper et al. (US Publication 2022/0104333).

  With respect to claims 1, 8 and 11, Cooper teaches A method for forming a network of network devices, (the system comprises of plurality of lighting devices, Paragraph 334) the method comprising:
providing a plurality of network devices in a physical environment, (the system comprises of plurality of lighting devices, Paragraph 334) each of the plurality of network devices being controllable by a mobile network module connectable to the network devices; (plurality of lighting devices are controlled by remote selection device, Paragraph 336)
providing a network configuration device with a memory unit for storing device configuration data, (the remote control device comprises a joining code generator and a memory for storing the code, Paragraph 334. Examiner note: configuration data is described in the specification to be security code)
connecting a mobile network module to the network configuration device; (the remote control device connected with remote selection device, Paragraph 335)
reading out by the mobile network module the device configuration data stored in the memory unit of the network configuration device; (the remote selection device comprises a receiver configured to receive the Wi-Fi signal, containing the joining code, from the remote control device Paragraph 335. The receiver 300 transmits the received signal to the processor 210, which reads the joining code, Paragraph 336) and 
connecting the mobile network module to a network device and configuring the network device, based on the device configuration data. (The laser beam is used to select a lighting device to be joined to the network and paired, and to transmit the joining code to the selected lighting device, Paragraph 336)
With respect to claim 2, Cooper teaches wherein the configuring the network device comprises configuring the network device such that, upon switching on the network device, the net- work device automatically joins the network. (The remote selection device is configured to provide the option of transmitting the same first joining code each time (i.e. each time a lighting device 3′ is joined to the network) and the remote control device is configured to automatically provide a user with the option of using the same second joining code each time (which is the same as the first joining code). This is advantageous in that it allows subsequent lighting devices 3′ to be joined to the network 2, and paired, relatively quickly and easily, Paragraph 324)

With respect to claim 4, Cooper teaches wherein the device configuration data comprise network data for the network devices to access the network. (The laser beam is used to select a lighting device to be joined to the network and paired, and to transmit the joining code to the selected lighting device, Paragraph 336)
With respect to claim 6, Cooper teaches wherein the mobile network module comprises a wireless communication interface, and wherein the method further comprises receiving control signals over the wireless communication interface to control the network device. (The remote control device may have a transmitter and receiver, configured to transmit and receive a wireless signal, via which the remote control device is connected to the network, Paragraph 27)

With respect to claim 9, Cooper teaches wherein the mobile network module comprises a wireless communication interface for establishing a network connection and receiving control instructions for controlling network devices. (The remote control device may have a transmitter and receiver, configured to transmit and receive a wireless signal, via which the remote control device is connected to the network, Paragraph 27)

With respect to claim 10, Cooper teaches wherein the mobile network module has a light control interface for controlling the network devices. (Control commands input to the second remote control device are also transmitted, via the network controller, to the lighting devices on the network. In this respect, control commands input to the second remote control device are transmitted to every lighting device such that every lighting device on the network is controlled in the same way, by the control commands, Paragraph 326)

With respect to claim 13, Cooper teaches wherein the system is configured for forming a lighting network and the system further comprises a user interface configured to receive user inputs for inputting and/or modifying the physical environmental data, light design layout data and/or light settings data. (The access code may be a predetermined code set by the network controller. In this respect, the access code may be fixed. Alternatively, the access code may be a changeable code. For example it may be set by a user and may be changeable by the user, Paragraph 326)

With respect to claim 14, Cooper teaches wherein the system further comprises a UI to display the real light status on the background of a light design layout that corresponds to the light design layout data. (To aid in visualization to the user, when designing a lighting arrangement, the display icons 61 are moved (for example by dragging), on the touch screen, so that their positions correspond to the physical layout of the lighting devices in the network. In order to do this, the user selects and holds their finger down on a display icon to be moved. This activates a ‘repositioning mode’ for that display icon 61 and the user 100 then drags the icon 61 to the desired location, Paragraph 321)

With respect to claim 15, Cooper teaches comprising a plurality of lighting devices in a physical environment, each of the plurality of lighting devices being controllable by a mobile network module connectable to the plurality of lighting devices and to the network configuration device. (The remote selection device is configured to provide the option of transmitting the same first joining code each time (i.e. each time a lighting device 3′ is joined to the network) and the remote control device is configured to automatically provide a user with the option of using the same second joining code each time (which is the same as the first joining code). This is advantageous in that it allows subsequent lighting devices 3′ to be joined to the network, and paired, relatively quickly and easily, Paragraph 324)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US Publication 2022/0104333) in view of Kreder et al. (US Publication 2020/0394651).
With respect to claim 3, Cooper doesn’t teach wherein the method further comprises reading out manufacturer information data of the mobile network module by the network configuration device, while the mobile network module and the network configuration device are connected, to verify that the mobile network module is a valid mobile network module.
Kreder teaches wherein the method further comprises reading out manufacturer information data of the mobile network module by the network configuration device, while the mobile network module and the network configuration device are connected, to verify that the mobile network module is a valid mobile network module. (The devices may exchange further information, such as the certificate data or other indicia of authenticity to establish a trust relationship. For example, the device may send encrypted data including information about its manufacturer and the certificate data to the device. The device may validate the certificate data and may acknowledge to the device that it was verified. For example, the device may search a local list of trusted manufacturers (trusted certificates data), which may be stored in the data store and with which a trust relationship may be established. For example, if the manufacturer or data related to the manufacturer is included in the trusted certificates data, the device may verify the certificate of the device, Paragraph 66)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Cooper by reading out manufacturer information data of the mobile network module by the network configuration device, while the mobile network module and the network configuration device are connected, to verify that the mobile network module is a valid mobile network module of Kreder. The motivation for combining Copper and Kreder is to be able to secure data and functionality to prevent unauthorized access.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US Publication 2022/0104333) in view of Chaturvedi et al. (US Publication 2021/0029795).

With respect to claim 5, Cooper doesn’t teach wherein the device configuration data comprise device application data for bringing the settings of the mobile network module in accordance with the intended application of the network device.
Chaturvedi teaches wherein the device configuration data comprise device application data for bringing the settings of the mobile network module in accordance with the intended application of the network device. (f the system configuration data indicates that lighting control devices and corresponding lighting loads assigned to a zone are configured with natural show with auto vibrancy mode enabled, the control/configuration application may be configured to automatically determine vibrancy values for each of the selected color settings over a period of time. That is, the control/configuration application may determine a respective distance between each of the selected color setting over the period of time and the black-body curve (e.g., or another predefined range of color values on the color gamut), and then determine respective vibrancy values for each of the selected color settings over the period of time to emit light at a CRI value that achieves the target CRI based on the respective color setting selected at that time, Paragraph 111)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Cooper by the device configuration data comprise device application data for bringing the settings of the mobile network module in accordance with the intended application of the network device of Chaturvedi. The motivation for combining Copper and Chaturvedi is to be able to interact with a graphical user interface to accurately and efficiently configure the load control system.
Allowable Subject Matter
Claim 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472